Citation Nr: 0913595	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bunions.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
August 2000, with other National Guard and Reserve service.  


This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
Veteran has evidence pertinent to her claim that she has not 
submitted to VA.  

2.  Through no fault of the Veteran, her service personnel 
and treatment records are largely unavailable for review.  

3.  The available service treatment records are negative for 
any complaints or findings with respect to the existence of 
bunions.  

4.  Approximately five years after the veteran's discharge 
from active duty, the existence of bunions is first 
documented and such was followed by a right foot 
bunionectomy.  

5.  No medical professional offers any finding or opinion 
linking the veteran's bunions to her period of military 
service or any event thereof; the only competent nexus 
opinion of record weighs against the contended causal 
relationship.  

6.  A preponderance of the evidence is against a finding that 
the veteran's bunions are of service origin or are otherwise 
related to her military service.  

CONCLUSION OF LAW

Bunions were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                       The Veterans Claims 
Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dings/Hartman 
v. Nichol son, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in November 2005, which fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  She was thereby 
informed about the information and evidence not of record 
that is necessary to substantiate her claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, by separate letter, dated in May 2006, the 
veteran was informed of how to establish a disability rating 
and an effective date, as outlined in Dings/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
letter, as issued by the RO in November 2005, preceded the 
RO's initial adjudication in February 2006, in accord with 
Pelegrini, although the Dingess/Hartman notice followed entry 
of the initial rating decision, in contravention of 
Pelegrini.  

With respect to the untimely notice of the Dingness 
requirements, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the final supplemental statement of 
the case in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, a factual predicate for a grant of 
service connection for bunions is not identified, given the 
absence of any showing of bunions in service and the lack of 
competent evidence linking current disability involving 
bunions to the veteran's military service or any event 
thereof.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
As service connection is not warranted, any question 
regarding a rating or effective date is moot.  On that basis, 
the Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes only a portion of the veteran's service 
treatment records and it is noted that, following various 
unsuccessful attempts by the RO to obtain the records in 
question, a formal determination was entered by the RO in 
January 2006 as to the unavailability of her service records.  
In light of this, the Board recognizes that it should employ 
a "heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  

The record otherwise includes a variety of medical records 
compiled by VA and non-VA sources during post-service years.  
There, too, is no indication that there is any other relevant 
evidence that has not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, pursuant to a July 2008 Board remand, the 
Veteran was afforded a VA medical examination in October 
2008, and following a thorough evaluation, the examiner 
provided a nexus opinion that was supported by a rationale 
with citation to the clinical record.  Under these 
circumstances, there is no duty to provide another VA 
examination or obtain further medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in her 
claim for service connection for bunions.  Adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

                                                 Law and 
Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

                                                Factual 
Background

Notice is taken that the veteran's service treatment records 
are largely unavailable for review and that the RO in January 
2006 entered a formal determination as to the unavailability 
of her service records.  The Veteran herself has furnished a 
few service treatment records, including the report of her 
separation medical examination performed in June 2000.  Such 
records fail to identify any complaint or finding involving a 
bunion of either of her feet.  

Records of post-service medical care indicate that the 
Veteran was seen by VA in October 2005, when she complained 
of a painful bunion of the right foot.  According to the 
Veteran, the bunion had been present for some time, but only 
recently had become painful.  Examination and testing led to 
entry of diagnoses of hallux abducto valgus with bilateral 
bunion deformity and a ganglionic cyst associated with the 
right bunion deformity.  Further treatment followed leading 
to a right bunionectomy in March 2006 and follow-up care 
related thereto.  

Pursuant to the Board's request, the Veteran underwent a VA 
medical examination in October 2008 in order to ascertain the 
relationship between her bunions and her military service.  
At that time, the Veteran indicated that her bunions 
originated during 1999 and that she attributed her bunions to 
ill-fitting boots.  She reported that her bunions were 
evaluated by service department personnel while she was on 
active duty and that she was initially treated by VA 
personnel for her bunions in October 2005.  Her current 
complaints included pain of both feet in the area of the 
first metatarsal, with radiation of right great toe pain into 
the right leg.  Increased pain of the feet reportedly was 
present with prolonged standing and walking.  Clinical 
examination and testing culminated in entry of diagnoses of 
bilateral pes planus, mild; bilateral hallux valgus; status 
postoperative right Austin bunionectomy with residual 
surgical scar; and status postoperative aspiration of a 
ganglion cyst of the right foot.  Review of the claims folder 
by the examiner, as well as the veteran's medical history and 
documentation along with current examination results and 
radiological findings, prompted the examiner to conclude that 
there was no evidence of a connection between the veteran's 
bunions to her military service other than through the 
veteran's own statements.  It was additionally noted that 
there was an extremely high prevalence of genetic origin 
associated with the claimed condition.  With consideration of 
all of the evidence, it was determined by the examiner that 
there was no definitive evidence of a documented link between 
the veteran's condition and her previous military service.  
The claimed condition was in the opinion of the examiner not 
caused by or the result of previous military service.  

                                                       
Analysis

As noted above, it is apparent that the Veteran's service 
treatment records are incomplete and, as a result, there is a 
heightened" duty for the Board to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule."   Cromer, O'Hare, Russo, supra.  The Board 
notes, however, that this special duty does not require it to 
engage in any "burden- shifting" analysis with respect to the 
veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's service medical records are destroyed in a fire).

The Veteran contends that she currently has bunions which 
originated in service, but the record offers no corroboration 
of such allegation.  Available service treatment records, 
while apparently incomplete, do include a report of a 
separation examination.  There is no indication of a bunion 
of either foot upon review of this examination or in the 
other service treatment records on file.  VA examination and 
treatment records compiled in the years immediately following 
the veteran's discharge from service in August 2000 are also 
negative for any pertinent abnormal findings.  Approximately 
five years after service, the existence of bunions is first 
objectively documented and there is no probative evidence of 
a nexus between the veteran's bunions and her period of 
military service.  The gap of time of between the reported 
in-service onset of her bunions and the first medical 
evidence of a diagnosis of bunions in 2005 is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  Significantly, 
following a VA medical examination in October 2008, the VA 
examiner concluded that the veteran's bunions bore no 
relationship to her period of military service.  There is no 
competent opinion to the contrary.  

The Veteran is competent to report what comes to her through 
her senses, such as her observation of foot problems and 
related symptoms, but she lacks the medical expertise to 
provide a diagnosis or etiology for these foot problems and 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  That is, as a lay person, she is not competent to 
provide an opinion on the diagnosis or causation of her 
bunions.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Although the Veteran 
contends that her bunions were first present in 1999 during 
service, there is no record of any contemporaneously recorded 
complaint thereof or for years following service, as might 
support the veteran's assertion that her bunions were first 
present in 1999.  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bunions.  Therefore, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for bunions must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


                                                            
ORDER

Service connection for bunions is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


